CRICHTON, J., dissents and assigns reasons: hi dissent from the majority’s imposition of discipline in-this case because I find it to be unduly lenient. Primarily, the underlying conduct warranting this discipline is unacceptable, including respondent’s failure to communicate with a client, neglect of a legal matter, and mismanagement of his client trust accoünt. To make matters worse,'not only did respondent fail to cooperate with two disciplinary investigations, but also he was late—by over two months—in filing an objection to the disciplinary board’s recommendation. With such conduct, I question whether respondent can competently represent clients. Therefore, I would impose a harsher discipline.